Citation Nr: 0113622	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  95-20 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and/or manic depression.

2.  Entitlement to a disability rating in excess of 10 
percent for left Achilles tendonitis.

3.  Entitlement to a disability rating in excess of 10 
percent for right Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to April 
1988.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

This case was previously before the Board in April 2000, when 
it was remanded to comply with the veteran's request for a 
Travel Board hearing.  She subsequently provided testimony at 
a personal hearing before the undersigned Board Member in 
January 2001, a transcript of which is of record.  
Accordingly, the prior remand directives have been satisfied.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The record reflects that the veteran had also perfected an 
appeal on the issues of whether new and material evidence had 
been presented to reopen claims of entitlement to service 
connection for a low back disorder, pyelonephritis, pes 
planus, and hearing loss, as well as her claim of entitlement 
to a total rating based upon individual unemployability 
(TDIU).  However, these issues were withdrawn by the veteran 
in January 2001.  See 38 C.F.R. § 20.204 (2000).

As an additional matter, it is noted that the RO, by a 
September 1999 rating decision, denied the veteran's claim of 
entitlement to service connection for tinnitus as not well 
grounded.  While this was listed as an appellate issue on the 
April 2000 Board remand, and testimony was presented at the 
January 2001 hearing, the record does not show that the 
veteran perfected or even initiated an appeal on this issue 
by filing a timely Notice of Disagreement.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.302.  Consequently, this issue is not 
currently before the Board.  However, the Board notes that 
Section 7(b) of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), provides 
that cases denied as not well grounded which became final 
after July 14, 1999, may be readjudicated upon the request of 
the claimant or the Secretary's own motion.  General Counsel 
for VA held in a precedential opinion that the agency of 
original jurisdiction (i.e., the RO) should first 
readjudicate a claim under section 7(b) of the VCAA.  
VAOPGCPREC 3-2001.  The precedent opinions of the VA General 
Counsel's Office are binding upon the Board.  38 U.S.C.A. § 
7104 (West 1991 & Supp. 2000).  Accordingly, this matter is 
referred to the RO for appropriate action.


REMAND

The veteran testified at her Travel Board hearing in January 
2001 that she had PTSD secondary to an in-service sexual 
assault.  She indicated that she did not report this incident 
to any military authority, but that she discussed the assault 
with her roommate, mother, sister, and ex-boyfriend.  The 
veteran also asserted that she had depression, independent of 
her PTSD, which was secondary to the pain caused by her 
service-connected bilateral Achilles tendonitis.  

Following the personal hearing, a lay statement was received 
from the veteran's mother, dated in February 2001, which 
corroborated the account of her daughter's in-service sexual 
assault.  

The evidence on file includes VA outpatient treatment records 
which cover a period from April 1988 to December 1997.  Among 
other things, these records show that the veteran received 
counseling at the Mental Health Clinic (MHC) on various 
occasions.  These records also reflect a variety of 
diagnoses, including bipolar disorder, depression, and PTSD.  
In fact, records dated in October 1995 include a diagnosis of 
PTSD secondary to rape.  Records dated in March 1997 note 
that the veteran reported that she was the victim of rape 
prior to going on active duty at the age of 15, and again 
during service.  These records also reflect that the veteran 
complained in various counseling sessions about the problems 
caused by her service-connected disabilities (bilateral 
Achilles tendonitis), including feelings of anger and 
depression.  However, records dated in October 1996 state 
that psychological testing revealed that the veteran did not 
meet the DSM-IV criteria for PTSD and/or bipolar disorder.  
Further, the majority of the MHC counseling records diagnose 
the veteran's condition as dysthymic disorder.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  In the instant case, the Board is of the opinion 
that a psychiatric examination would be of great benefit in 
determining whether the veteran currently has an acquired 
psychiatric disorder, to include PTSD and/or manic 
depression, and whether such a disorder is causally related 
to service or to a service-connected disability.  Green v. 
Derwinski, 1 Vet. App. 121 (1991). Therefore, a remand is 
required for such an examination.

The Board also notes that the last Supplemental Statement of 
the Case issued in conjunction with the veteran's appeal was 
in November 1998.  Subsequently, the Court issued the 
precedent holding of Patton v. West, 12 Vet. App. 272 (1999), 
which provides new guidance for the adjudication of claims 
for service connection for PTSD based on personal assault.  
In Patton, the Court held that, with regard to personal 
assault cases, "VA has provided special evidentiary 
development procedures, including the interpretation of 
behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  (citing VA Adjudication 
Procedure Manual M21-1 (M21-1), Part III, 5.14c (8), (9)).  
The Court also held that these M21-1 provisions were 
substantive rules that were the equivalent of VA regulations.

Specifically, M21-1, Part III, 5.14(c) provides that if the 
military record contains no documentation that a personal 
assault occurred, alternative evidence might still establish 
an in-service stressful incident.  Alternate sources that may 
provide credible support to a claim of an in-service personal 
assault include medical or counseling treatment records 
following the incident, military or civilian police reports, 
reports from crisis intervention or other emergency centers, 
statements from confidants such as family members, roommates, 
clergy, or fellow service members, or copies of personal 
diaries or journals.  Further, behavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor.  Examples of behavior changes that might 
indicate a stressor are (but not limited to): visits to a 
medical or counseling clinic or dispensary without specific 
diagnosis or specific ailment; changes in performance and 
performance evaluations; increased disregard for military or 
civilian authority; increased interest in tests for Human 
Immunodeficiency Virus (HIV) or sexually transmitted 
diseases; and breakup of a primary relationship.  Moreover, 
such secondary evidence which documents behavior changes may 
require interpretation in relationship to the medical 
diagnosis by medical examiner.

It appears that the required development necessary for claims 
of PTSD based upon personal assault has not been completed in 
the instant case.  For example, it does not appear that there 
has been development for alternative sources to corroborate 
the account of the in-service sexual assault, with the 
exception of the February 2001 lay statement submitted by the 
veteran's mother.  Also, no findings appear to have been made 
as to whether the service records contain any evidence of 
behavior changes, nor does it appear that these records have 
been reviewed by a competent medical professional for 
interpretation and diagnosis.  Therefore, the Board concludes 
that a remand is necessary in order to complete this required 
development.

The Board further notes that the veteran testified at her 
personal hearing that she received private, post-service 
counseling at Graves Hospital.  She also indicated that this 
counseling may have occurred anywhere from 1988 to 1991.  
However, no records appear to be on file from this facility.  
The VA's statutory duty to assist the veteran includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. Derwinski, 2 
Vet. App. 320 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  In accord with VA's duty to assist, a remand is 
required to obtain these records.  

With respect to the veteran's increased rating claims for her 
left and right Achilles tendonitis, the Board notes that, for 
increased rating claims, the primary focus is upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Here, the record reflects that the 
veteran was last accorded a VA examination for disability 
evaluation purposes in March 1997.  It is the Board's 
judgment that, given the amount of time that has elapsed 
since the last VA compensation examination and the veteran's 
claim of increased disablement, she should be accorded a VA 
examination for the purpose of determining the current 
severity of her service-connected bilateral Achilles 
tendonitis.  Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Since the Board has determined that examinations are 
necessary with respect to the issues on appeal, the veteran 
is hereby informed that 38 C.F.R. § 3.326(a) provides that 
individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.  The 
provisions of 38 C.F.R. § 3.655 addresses the consequences of 
a veteran's failure to attend scheduled medical examinations.  
That regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

As an additional matter, the Board notes that the veteran 
indicated at her personal hearing that she was receiving 
current VA medical treatment for her Achilles tendonitis, and 
that she continued to receive MHC counseling.  However, as 
mentioned above, no VA outpatient treatment record is on file 
after December 1997.  Under the law, VA medical records which 
are in existence are constructively of record and the failure 
of the RO or the Board to consider any such pertinent records 
might constitute clear and unmistakable error, even though 
such evidence was not actually in the record assembled for 
appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
In circumstances such as these, the Board will not speculate 
as to the probative value, if any, of VA medical records not 
on file.  Consequently, these records should be obtained by 
the RO.

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  
Specifically, the Veterans Claims Assistance Act of 2000 
(VCAA), which the President signed into law on November 9, 
2000, redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO must comply with the notice and duty to 
assist provisions contained in VCAA. 

For the reasons stated above, this case is REMANDED for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have evaluated or treated the veteran 
for foot or ankle disabilities, to 
include Achilles tendonitis, and any 
psychiatric symptomatology.  After 
securing any necessary release, the RO 
should obtain those records not already 
on file.  Of particular importance are 
the post-service private medical records 
from Graves Hospital identified by the 
veteran at her personal hearing, as well 
as any records concerning VA medical 
treatment the veteran has received since 
December 1997.

3.  The veteran should be furnished the 
current version of the appropriate 
development letter used in personal 
assault cases and she should be asked to 
complete it with as much detail as 
possible.  The veteran should be asked to 
clarify the details of all claimed 
assault, including the approximate date, 
location, and the names of any 
individuals involved.

4.  The RO should consult M21-1, Part 
III, par. 5.14(c), "PTSD Claims Based on 
Personal Assault," and take appropriate 
action to accomplish additional 
development to corroborate the veteran's 
account of an in-service sexual assault.  
This should include exploration of 
alternate sources in full compliance with 
the pertinent M-21-1 provisions as set 
forth and discussed in Patton, supra.

5.  After obtaining any additional 
records to the extent possible, the RO 
should make a determination as to whether 
the veteran's account of an in-service 
sexual assault has been verified.  

6.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disorder currently present.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the veteran has an acquired 
psychiatric disorder, to include PTSD 
and/or depression, that is causally 
related to service (including any 
verified stressor(s), and/or was caused 
or aggravated (worsening of underlying 
condition) by her service-connected 
bilateral Achilles tendonitis.  

If the examiner cannot provide the 
requested opinion without resorting to 
speculation, it should be so stated.

7.  The veteran should also be afforded a 
VA examination to determine the current 
severity of her left and right Achilles 
tendonitis.  The examination must include 
full range of motion studies of the 
ankles.  The examiner is requested, to 
the extent that is possible, to provide 
findings indicating whether or not pain 
due to Achilles tendonitis limits the 
range of motion of either ankle or foot 
and, if so, to what degree.  The 
physician is also requested to provide an 
opinion as to whether weakened movement, 
excess fatigability, or incoordination 
due to Achilles tendonitis is shown; if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss.  The 
examiner should also provide an opinion 
as to whether pain due to Achilles 
tendonitis significantly limits 
functional ability during flare- ups.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
All indicated tests must be accomplished.  
The claims folder should be made 
available to the examiner for review 
before the examination.  

8.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall, supra.

9.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The RO's decision regarding the 
PTSD claim should reflect consideration 
of the Court's holding in Patton, supra 
and the provisions of M21-1, Part III, 
5.14(c).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and her representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


